Citation Nr: 0533285	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1986 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for sleep apnea.

The Board notes that the August 2002 rating decision also 
denied service connection for depression and diabetes 
mellitus, Type II.  Thereafter, the veteran submitted a 
notice of disagreement (NOD) as to all issues and a statement 
of the case (SOC) was issued in December 2002.  In the 
veteran's substantive appeal (VA Form 9), he indicated that 
he only wished to appeal the denial of service connection for 
sleep apnea and depression.  As such, the issue of 
entitlement to service connection for diabetes mellitus, type 
II, is considered withdrawn.  See 38 C.F.R. § 20.204 (2005).  
Also, in an August 2003 rating decision, service connection 
was granted for dysthymia, evaluated as 30 percent disabling, 
effective January 24, 2002.  The grant of service connection 
for dysthymia is a full grant of the benefit sought on appeal 
and therefore, such issue is not currently before the Board.

The Board previously remanded this claim in December 2004 to 
obtain a new VA examination.


FINDINGS OF FACT

1.  The veteran is currently service connected for coronary 
artery disease status post myocardial infarction.

2.  The veteran is currently service connected for 
hypertension, previously considered with coronary artery 
disease status post myocardial infarction.

3.  The veteran's sleep apnea was not incurred in nor 
aggravated by service.

4.  The veteran's coronary artery disease status post 
myocardial infarction has not caused or made chronically 
worse his sleep apnea.


CONCLUSION OF LAW

The grant of service connection for sleep apnea, either 
direct, secondary or by way of aggravation to service-
connected coronary artery disease, is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  Both the May 2002 and the June 2002 
letters from the RO informed the veteran of the elements 
necessary to substantiate his claim.  Specifically, the 
letters informed the veteran that to establish service 
connection for a secondary disability, VA would need evidence 
of a current disability and medical evidence that the 
disability is related to a service-connected disability.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The May 2002 
letter informed the veteran that VA had requested medical 
records from the VAMC in Louisville and Lexington, Kentucky.  
The VA also obtained the veteran's service medical records on 
his behalf.  The veteran was also informed that VA would 
obtain private medical records on his behalf.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The May 2002 letter requested the veteran inform VA 
of any VA medical centers or clinics that he had visited 
regarding his condition.  The letter also requested that if 
the veteran had received private medical treatment, to 
contact his private physician/s to obtain his medical 
records.  If the veteran wished to have VA obtain his private 
medical records, he was requested to fill out a VA Form 21-
4142 for each physician he wished VA to contact.  The June 
2002 letter requested the veteran provide as much of the 
following evidence as he could regarding his sleep apnea: 
records from doctors who saw him when his disability began; 
statements from people who knew about his disability; any 
photographs taken in service showing the disability; and 
copies of letter written during or soon after service that 
mentioned his disability.
Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
May and June 2002 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  In 
addition, the December 2002 and May 2005 Supplemental 
Statement of the Case contained the complete text of 
38 C.F.R. § 3.159(b)(1), which included such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Background

The veteran's service medical records were negative for sleep 
apnea.

In November 1996 the veteran participated in a sleep study at 
the Lexington, Kentucky VAMC.  The polysomnogram consisted of 
monitoring EEG, EOG, EMG, EKG, O2 saturation oximetry as well 
as nasal/oral airflow and respiratory movements of the chest 
and abdomen.  The veteran was noted to have enlarged tonsils 
and a compromised palato-pharyngeal opening.  He was 
overweight and complained of considerable EDS and snoring.

In March 1997 the veteran underwent surgery for an 
uvulopalatopharyngoplasty and septoplasty.  The pre and post 
operative diagnosis was obstructive sleep apnea.

The veteran reported that he had been treated at the 
Louisville, Kentucky VAMC.  The Louisville, Kentucky VAMC 
responded that no treatment records for the veteran were on 
file.

On the March 2003 VA examination, the veteran stated that he 
had suffered a heart attack in 1993 and was positive for a 
family history of coronary artery disease.  He stated that he 
was found to have sleep apnea several years prior to the 
examination.  He indicated that he had participated in a 
sleep study in 1996 and again in February 2000.  The February 
2000 study was essentially negative.  He apnea hypopnea index 
was 5 and no significant obstructive sleep disorder breathing 
was noted.  The conclusion was that he had a history of 
obstructive sleep apnea, apparently well controlled and 
apparently resolved following his upper airway surgery.

Upon physical examination of the chest, the breath sounds 
were equal and normal bilaterally without wheezes, rales or 
rhonchi.  Examination of the heart showed a regular rate and 
rhythm; S1, S2, no murmurs or gallops were noted.  An EKG 
showed a regular sinus rhythm with a rate of 69 and a PR 
interval of 0.160.  There was a nonspecific T wave 
abnormality noted in the lateral leads.  Pulmonary function 
tests showed an FEV1 of 3.46 liters, a FVC of 4.16 liters, an 
FEV1/FVC of 83% and a DLCO of 24.

The examiner's assessment was coronary artery disease status 
post myocardial infarction, hypertension under good control 
and obstructive sleep apnea that had essentially resolved 
after upper airway surgery.  The examiner stated that there 
was no medical reason to believe that the veteran's history 
of sleep apnea was in any way due to his history of coronary 
artery disease.

The veteran also participated in a VA examination in April 
2005.  Upon physical examination the veteran denied 
productive cough with sputum, hemoptysis.  He did not have 
anorexia or weight change and denied dyspnea on exertion.  He 
was not asthmatic and was not currently being treated for his 
breathing condition.
The examiner concluded that the veteran had obstructive sleep 
apnea with very moderate expression; status post upper airway 
surgery with significant improvement of the veteran's 
breathing condition.  Regarding the etiology of the veteran's 
claimed sleep apnea, the examiner was unable to present 
objective data in support of the veteran's existing sleep 
apnea.  It was very unlikely that the veteran's current sleep 
apnea was incurred during the veteran's military service.  
The examiner also stated that it was also very unlikely that 
the veteran's sleep apnea was related to his history of 
coronary artery disease.

III.  Pertinent Law and Regulations

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Service Connection on a Secondary Basis

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2004); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
establish service connection for a claimed disability on a 
secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and 
(3) medical evidence of a nexus between the service-connected 
disease or injury and the current disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

IV.  Reasons and Bases

As noted above, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2004); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  In order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

With respect to these three disabilities, elements (1) and 
(2) have arguably been met.  As for element (1), as noted 
above, diagnoses from VA outpatient treatment notes and the 
VA examiner's diagnoses indicate the veteran suffers from 
sleep apnea.  Element (2) has been met because service 
connection is in effect for coronary artery disease.
With respect to element (3), the evidence must establish a 
nexus between the veteran's current disorder and a service-
connected disability.  The evidence does not show that the 
veteran's service-connected coronary artery disease caused 
his sleep apnea.  The March 2003 VA examiner stated that 
there was no medical reason to believe that the veteran's 
history of sleep apnea was due in any way to his history of 
coronary artery disease.  The April 2005 VA examiner stated 
that it was very unlikely that the veteran's sleep apnea was 
incurred during the veteran's military service and it was 
also very unlikely that the veteran's sleep apnea was related 
to his history of coronary artery disease.  Accordingly, the 
preponderance of the evidence is against a finding that the 
grant of service connection is warranted on a secondary 
basis.

Secondary service connection may also be granted for the 
degree of aggravation of a nonservice-connected disorder, 
which is proximately due to, or the result of a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Such claims may be described as secondary service 
connection by way of aggravation.

The question, which must be answered, is whether the 
veteran's service-connected coronary artery disease 
aggravated his sleep apnea.  The question is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
However, as discussed above, the record on appeal contains 
medical opinions and evidence that have been submitted by the 
veteran as well as obtained by the VA.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, consistent with Colvin, the Court has 
held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

	The probative value of medical opinion evidence is based 
on the medical
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches... 
As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicators; ...

See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

The only other evidence of record supporting the veteran's 
claim are the personal statements.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the veteran is a physician.  Therefore, as a 
lay person, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and his 
claim of service connection for sleep apnea on a direct, 
secondary and aggravation basis, must be denied.  See 38 
U.S.C.A §5107 (West Supp. 2005).  



ORDER


Entitlement to service connection for sleep apnea is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


